Case 4:20-cr-00164-SMR-HCA Document 26 Filed 12/16/20 Page 1 of 4

RECEIVED

IN THE UNITED STATES DISTRICT COURT DEC 16 2020
FOR THE SOUTHERN DISTRICT OF IOWA ayo usrruot count

SOUTHERN DISTRICT OF [OWA
Criminal No. 4:20-CR-164

 

UNITED STATES OF AMERICA,

SUPERSEDING INDICTMENT

Vv.

MICHAEL AARON ESTRADA, 18 U.S.C. § 2251(a)

18 U.S.C. § 2251(e)

18 U.S.C. § 2252A(a)(2)
18 U.S.C. § 2252A(a)(5)(B)
18 U.S.C. § 2252A(b)(1)
18 U.S.C. § 2252A(b)(2)

18 U.S.C. § 2253

)
)
)
)
)
)
Defendant. )
)
)
)
)

AAA AHAHHA

THE GRAND JURY CHARGES:

COUNT 1
(Distribution of Child Pornography)

On or about March 8, 2020, in the Southern District of Iowa, the defendant,
MICHAEL AARON ESTRADA, knowingly distributed child pornography, as defined
in Title 18, United States Code, Section 2256(8)(A), namely, multiple video files, using
any means and facility of interstate and foreign commerce, and in and affecting
interstate and foreign commerce by any means, including by computer.

This is a violation of Title 18, United States Code, Section 2252A(a)(2) and
2252A(b)(1).

THE GRAND JURY FURTHER CHARGES:

COUNT 2
(Receipt of Child Pornography)

From a date unknown but by at least January 31, 2019, to on or about June
24, 2020, in the Southern District of Iowa, the defendant, MICHAEL AARON
ESTRADA, knowingly received child pornography, as defined in Title 18, United

1
Case 4:20-cr-00164-SMR-HCA Document 26 Filed 12/16/20 Page 2 of 4

States Code, Section 2256(8)(A), that had been, using any means and facility of
interstate and foreign commerce, shipped and transported in and affecting interstate
and foreign commerce by any means, including by computer.

This is a violation of Title 18, United States Code, Section 2252A(a)(2) and
2252A(b)(1).

THE GRAND JURY FURTHER CHARGES:

COUNT 3
(Possession of Child Pornography)

On or about August 13, 2020, in the Southern District of Iowa, the defendant,
MICHAEL AARON ESTRADA, knowingly possessed material, namely, an Asus,
Model Essentio AS CM1630 tower computer (S/N: ACPDCG000657) with Western
Digital Caviar Blue WD2500AAJS 250GB hard drive (S/N: WMAV2L706342) within,
that contained images of child pornography as defined in Title 18, United States
Code, Section 2256(8)(A), including images involving prepubescent minors and
minors who had not attained 12 years of age, such images having been shipped and
transported using any means and facility of interstate and foreign commerce and in
and affecting interstate and foreign commerce by any means, including by computer,
and the material containing the images having been shipped and transported in and

affecting interstate and foreign commerce by any means.
This is a violation of Title 18, United States Code, Section 2252A(a)(5)(B) and

2252A(b)(2).
Case 4:20-cr-00164-SMR-HCA Document 26 Filed 12/16/20. Page 3 of 4

THE GRAND JURY FURTHER CHARGES:

COUNT 4
(Production and Attempted Production of Child Pornography)

On a date unknown, but on or between August 26, 2019, and June 24, 2020, in
the Southern District of Iowa, the defendant, MICHAEI AARON ESTRADA, did
attempt and did knowingly employ, use, persuade, induce, and entice a minor, Child
Victim #1, to engage in sexually explicit conduct for the purpose of producing visual
depictions of such conduct, specifically “selfie” depictions of Child Victim #1 engaging
in sexually explicit conduct. The defendant, MICHAEL AARON ESTRADA, knew
and had reason to know that such visual depictions would be transmitted using a
means and facility of interstate commerce, specifically the internet or cellular
telephone systems. Said visual depictions were actually transmitted using a means
and facility of interstate commerce, specifically the internet or cellular telephone
systems.

This is a violation of Title 18, United States Code, Section 2251(a) and (e).

THE GRAND JURY FINDS:

NOTICE OF FORFEITURE

If the defendant, MICHAEL AARON ESTRADA, is convicted of Counts 1, 2, 3
and/or 4 of this Superseding Indictment, he shall forfeit to the United States his
interest in the following property:

a. Any and all visual depictions of minors engaging in sexually explicit

conduct, including any book, magazine, periodical, film, videotape, or other

matter which contains any such visual depiction, which was produced, -
Case 4:20-cr-00164-SMR-HCA Document 26 Filed 12/16/20 Page 4 of 4

transported, mailed, shipped or received in violation of Title 18, United
States Code, Chapter 110.

b. Any property, real or personal, used or intended to be used to commit or to
promote the commission of such offense, including but not limited to an
Asus, Model Essentio AS CM1630 tower computer (S/N: ACPDCG000657)
with Western Digital Caviar Blue WD2500AAJS 250GB hard drive (S/N:
WMAV2L706342) within, and a Google smart phone, model Pixel 3a, IMEI:
359677097046124.

This is pursuant to Title 18, United States Code, Section 2253.

A TRUE BILL.

 

FOREPERSON

Marc Krickbaum
United States Attorney

Adam JMKerndt
Assistant United States Attorney
